It is my great 
pleasure to greet my dear friend Mr. Miguel d’Escoto 
Brockmann, President of the General Assembly. I wish 
you much success in your mission. 
 The present session of the General Assembly is 
being held at a particularly serious time. An often 
predicted economic and financial crisis is now today’s 
harsh reality. Because of the responsibility of 
speculators, entire peoples are suffering anguish in the 
wake of successive financial disasters that threaten the 
world’s economy. Indispensable interventions by State 
authorities have defied market fundamentalists and 
shown that this is a time for political decisions. Only 
decisive action by Governments — particularly those 
of countries at the epicentre of the crisis — will be able 
to rein in the disorder that has spread through the 
world’s financial sector, with perverse effects on the 
daily lives of millions of people. The lack of rules 
favours adventurers and opportunists, to the detriment 
of real companies and workers.  
 The great Brazilian economist Celso Furtado said 
that we must not always allow speculators’ profits to be 
privatized while their losses are invariably socialized. 
We must not allow the burden of the boundless greed 
of a few to be shouldered by all. The economy is too 
serious a matter to be left in the hands of speculators. 
Ethics must also apply to the economy. 
 A crisis of such magnitude will not be overcome 
through palliative measures. Mechanisms for both 
prevention and control are needed to ensure full 
transparency for international finance. Today’s 
supranational economic institutions have neither the 
authority nor the workable instruments that they need 
to control the anarchy of speculation. We must rebuild 
them on entirely new foundations. 
 The global nature of this crisis means that the 
solutions we adopt must also be global and must be 
decided upon in legitimate and trusted multilateral 
forums, without coercion. The United Nations, as the 
world’s largest multilateral arena, must call for a 
vigorous response to the weighty threats that we all 
face. 
 Yet there are other, equally serious matters facing 
the world today. One of them is the food crisis, which 
afflicts more than a billion human beings. The energy 
crisis is also growing worse every day, as will the risks 
to world trade if we fail to achieve an agreement at the 
 
 
7 08-51570 
 
Doha Round; another is the unrestrained degradation of 
the environment, which lies behind so many natural 
calamities whose victims are overwhelmingly the poor. 
 The fall of the Berlin Wall was expected to open 
up possibilities for building a world of peace, free from 
the stigmas of the cold war. However, it is sad to see 
other walls going up so quickly.  
 Many of those who preach the free circulation of 
commodities and capital continue to fight the free 
movement of men and women, using nationalistic and 
even racist arguments that evoke unpleasant memories 
and fears of times that we thought were behind us.  
 A supposedly “populist nationalism”, which some 
forces seek to identify and criticize in the South, is 
being unabashedly promoted in the developed 
countries. The financial, food, energy, environmental 
and migration crises, to say nothing of threats to peace 
in several regions of the world, reveal that the 
multilateral system must be overhauled to meet the 
challenges of the twenty-first century. 
 Gradually, countries are moving beyond old 
conformist alignments with traditional centres. That 
new attitude, however, does not imply a 
confrontational stance. Simply by using direct dialogue 
without intermediation by major powers, developing 
countries have stepped into new roles in designing a 
multipolar world, with examples such as India, Brazil 
and South Africa (IBSA), the G-20, the summits 
between South America and Africa and between South 
America and the Arab countries and the BRIC 
countries — Brazil, Russian Federation, India and 
China. 
 A new political, economic and trade geography is 
being built in today’s world. While navigators in the 
past would look to the North Star, today we are trying 
to find our way by looking at multiple dimensions of 
our planet. Now we often find our North Star in the 
South. On my continent, the Union of South American 
Nations (UNASUR) was created last May, as the first 
treaty — after 200 years of independence — that 
brings together all South American countries. This new 
political union will coordinate the region’s countries in 
terms of infrastructure, energy, social policies, 
complementary production mechanisms, finance and 
defence. 
 Meeting in Santiago, Chile, just over a week ago, 
the Presidents of South America demonstrated 
UNASUR’s ability to respond quickly and effectively 
to complex situations, such as the one in our sister 
nation, Bolivia. We supported its legitimately-elected 
Government, its democratic institutions and its 
territorial integrity and we issued a call for dialogue as 
a path to peace and prosperity for the people of 
Bolivia. 
 Next December, in the state of Bahia, Brazil will 
host the first summit of all of the countries of Latin 
America and the Caribbean on integration and 
development. This will be a high-level meeting under 
no umbrella, based on Latin America’s and the 
Caribbean’s own perspectives. All these efforts in the 
multilateral sphere are complemented by my country’s 
solidarity initiatives with poorer nations, particularly in 
Africa. 
 I also wish to emphasize our commitment to 
Haiti, where we command troops of the United Nations 
Stabilization Mission in Haiti and are helping to restore 
peace. I reiterate my appeal for the solidarity of 
developed countries with Haiti, since implementation 
has fallen far short of the many promises. 
 The strength of values must prevail over the 
value of strength. Only legitimate and effective 
instruments can assure collective security. The United 
Nations has spent 15 years discussing the reform of its 
Security Council. Today’s structure has been frozen for 
six decades and does not match the challenges of 
today’s world. Its distorted form of representation 
stands between us and the multilateral world to which 
we aspire. Therefore, I am much encouraged by the 
General Assembly’s decision to launch negotiations in 
the near future on the reform of the Security Council. 
 It is multilateralism that must also guide us 
toward solutions to the complex problems of global 
warming, based on the principle of common but 
differentiated responsibilities. Brazil has not shirked its 
responsibilities. Our energy matrix is increasingly 
clean. Today’s food and energy crises are deeply 
intertwined. The inflation of food prices is affected not 
only by climatic factors and speculation in agricultural 
commodities; it is also driven by rising oil prices 
which affect the prices of fertilizers and transportation. 
Attempts to tie high food prices to the distribution of 
biofuels do not stand up to an objective analysis of 
reality. 
 Brazil’s experience demonstrates — and this 
could be the case for countries similar to ours — that 
  
 
08-51570 8 
 
sugar-cane ethanol and biodiesel production reduce our 
dependency on fossil fuels, create jobs, regenerate 
degraded land and are fully compatible with expanding 
food production. We wish to intensify all aspects of 
that discussion at the world conference on energy and 
biofuels which we will be holding in November 2008, 
in the city of Sao Paulo. 
 My obsession with the hunger problem explains 
my ongoing efforts, along with other world leaders, to 
reach a positive conclusion to the Doha Round. We are 
still pushing for an agreement to reduce scandalous 
farm subsidies in rich countries. A successful Doha 
Round will have a very positive impact on food 
production, particularly in developing and poor 
countries. 
 Four years ago, along with several world leaders, 
I launched the Action Against Hunger and Poverty here 
in New York. Our proposal, then and now, is to adopt 
innovative funding mechanisms. The International 
Drug Purchase Facility is one early result of that 
initiative, helping to fight AIDS, tuberculosis and 
malaria in several African countries. But it is not 
enough. We still have a long way to go if we want 
humanity to actually achieve the Millennium 
Development Goals. 
 In December 2008, we will commemorate the 
sixtieth anniversary of the Universal Declaration of 
Human Rights, paying a tribute that will go far beyond 
mere formalities. That document expresses inalienable 
commitments that challenge us all. As Governments, 
we must do more than support the Declaration with 
rhetoric. We are called upon to fight for the values 
proclaimed six decades ago and to make them a reality 
in each country and around the world. 
 Today’s Brazil is very different from what it was 
in 2003, when I became President of my country and 
stood for the first time before the General Assembly. 
Our Government and society have taken decisive steps 
to transform the lives of Brazilians, creating nearly 10 
million formal jobs, distributing income and wealth, 
improving public services, lifting 9 million people out 
of extreme poverty, and bringing another 20 million 
into the middle class. All this has occurred in an 
environment of strong growth, economic stability, 
lower external vulnerability and, above all, a stronger 
democracy with the intense participation of our people. 
 In the year when we commemorate the 
one-hundredth birthday of the great Brazilian Josué de 
Castro — the first Director-General of the Food and 
Agriculture Organization of the United Nations and a 
pioneer in the studies concerning the problem of 
hunger in the world — it is worthwhile to reread his 
warning: “It is no longer possible to sit back and let a 
region go hungry without the entire world suffering the 
consequences.” 
 I am proud to state that Brazil is overcoming 
hunger and poverty. I reiterate the optimism that I 
expressed here five years ago. We are much greater 
than the crises that threaten us. We have the heart, the 
right-mindedness and the will to overcome any 
adversity. More than ever, that is the spirit of 
Brazilians. 